DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are presented for examination.

Response to Amendment
Applicant’s amendment has obviated most of the objections to the specification, drawings, and claims given in the last Office Action.  The remaining objections have been obviated by the below examiner’s amendment.  Therefore, those objections are withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew D. Lee, Reg. No. 62,005, on August 16, 2022.
In the Specification
On p. 5, paragraph beginning line 11:
The present disclosure describes a training method, a training program, and a training device for an artificial NN circuit, capable of reducing a drop of10 training accuracy caused by write voltage threshold variations of memristors. One aspect of the present disclosure provides a method for training an artificial neural network circuit. The artificial neural network circuit includes: a crossbar circuit that has a plurality of input bars, a plurality of output bars crossing the plurality of input bars, and memristors each of which includes a 15 variable conductance element provided at a corresponding one of the intersections of the input bars and the output bars. Each of the memristors has a characteristic that conductance is updated in response to that a write voltage VWRITE having a magnitude equal to or higher than a write voltage threshold being applied, and that the conductance is maintained in response to that a20 voltage having a magnitude lower than the write voltage threshold being applied.  A magnitude of the write voltage threshold has a variation with respect to a specified value VTH. A memristor to be a target in the memristors of update of the conductance by the write voltage VWRITE is a selected memristor. A memristor other than the selected memristor is a non-selected memristor. 25Voltage V50 is applied to an input bar to which one end of the selected memristor is connected. Voltage V51 is applied an output bar to which a different end of the selected memristor is connected. The method is performed by a training device comprising: an application voltage setting step that sets the voltages V50, V51 to satisfy an relationship of                          
                            
                                
                                    V
                                
                                
                                    T
                                    H
                                
                            
                            +
                            d
                            V
                             
                            ≤
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            50
                                        
                                    
                                    -
                                    
                                        
                                            V
                                        
                                        
                                            51
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            W
                                            R
                                            I
                                            T
                                            E
                                        
                                    
                                
                            
                            ≤
                            2
                            (
                            
                                
                                    V
                                
                                
                                    T
                                    H
                                
                            
                            -
                            d
                            V
                            )
                        
                    , in30 which the dV is a voltage meeting a positive margin voltage, and sets voltages applied to an input bar other than the input bar to which the one end of the selected memristor is connected and an output bar other than the output bar to which the different end of the selected memristor is connected to voltages producing a voltage difference smaller than VTH - dV at both ends of each of the5 / 30193308-WO-US D2203.10311 USO1 Substitute Specification (Clean)non-selected memristor; and a voltage applying step that applies the voltages set by the application voltage setting step to the input bars and the output bars with a voltage application device. A magnitude of the margin voltage is set based on a write voltage threshold variation of the memristors. 

On p. 8, line 4, insert the following sentence after the sentence ending “input.”:
As used in this specification, the term “data” is to be construed as encompassing both multiple data and a single datum.

In the Claims
1. (Currently Amended) A method for training an artificial neural network circuit, the artificial neural network circuit including 
a crossbar circuit that has: 
a plurality of input bars; 
a plurality of output bars crossing the plurality of input bars; and 
memristors each of which includes a variable conductance element provided at corresponding one of intersections of the input bars and the output bars, 
wherein: 
each of the memristors has a characteristic that a conductance is updated in response to a write voltage VWRITE having a magnitude equal to or higher than a write voltage threshold being applied, and that the conductance is maintained in response to 
a magnitude of the write voltage threshold has a variation with respect to a specified value VTH, 
a memristor in the memristors targeted for an update of the conductance by the write voltage VWRITE is a selected memristor; 
a memristor other than the selected memristor is a non-selected memristor; 
a voltage V50 is applied to an input bar to which one end of the selected memristor is connected; 
a voltage V51 is applied an output bar to which a different end of the selected memristor is connected; 
the method comprising: 
an application voltage setting step that 
sets the voltages V50, V51 to satisfy a relationship of                         
                            
                                
                                    V
                                
                                
                                    T
                                    H
                                
                            
                            +
                            d
                            V
                             
                            ≤
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            50
                                        
                                    
                                    -
                                    
                                        
                                            V
                                        
                                        
                                            51
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            W
                                            R
                                            I
                                            T
                                            E
                                        
                                    
                                
                            
                            ≤
                            2
                            (
                            
                                
                                    V
                                
                                
                                    T
                                    H
                                
                            
                            -
                            d
                            V
                            )
                        
                    , in which the dV is a voltage meeting a positive margin voltage, in Page 3 of 9which a magnitude of the margin voltage is set based on a write voltage threshold variation of the memristors, and 
sets voltages applied to an input bar other than the input bar to which the one end of the selected memristor is connected and an output bar other than the output bar to which the different end of the selected memristor is connected to voltages producing a voltage difference smaller than VTH - dV at both ends of the non-selected memristor; and 
a voltage applying step that applies the voltages set by the application voltage setting step to the input bars and the output bars with a voltage application device.

6. (Currently Amended) The method according to claim 1, wherein: 
the voltage applying step adopts a V/2 bias method in which, 
the voltages V50, V51 satisfy:
		        V50 = VWRITE/2;
		        V51 = -VWRITE/2; and
                
                    
                        
                            V
                        
                        
                            T
                            H
                        
                    
                    +
                    d
                    V
                     
                    ≤
                    
                        
                            
                                
                                    V
                                
                                
                                    W
                                    R
                                    I
                                    T
                                    E
                                
                            
                        
                    
                    ≤
                    2
                    (
                    
                        
                            V
                        
                        
                            T
                            H
                        
                    
                    -
                    d
                    V
                    )
                
            

a zero voltage as a reference voltage is applied to the input bar other than the input bar to which the one end of the selected memristor is connected and the output bar other than the output bar to which the different end of the selected memristor is connected.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for allowance:  None of the prior art of record appears to disclose explicitly at least the following limitations of the independent claim:
the method performed by a training device[, the method] comprising: 
an application voltage setting step that sets the voltages             
                
                    
                        V
                    
                    
                        50
                    
                
                ,
                
                    
                        V
                    
                    
                        51
                    
                
            
         to satisfy a relationship of             
                
                    
                        V
                    
                    
                        T
                        H
                    
                
                +
                d
                V
                 
                ≤
                
                    
                        
                            
                                V
                            
                            
                                50
                            
                        
                        -
                        
                            
                                V
                            
                            
                                51
                            
                        
                    
                
                =
                
                    
                        
                            
                                V
                            
                            
                                W
                                R
                                I
                                T
                                E
                            
                        
                    
                
                ≤
                2
                (
                
                    
                        V
                    
                    
                        T
                        H
                    
                
                -
                d
                V
                )
            
        , in which the             
                d
                V
            
         is a voltage meeting a positive margin voltage, in which a magnitude of the margin voltage is set based on a write voltage threshold variation of the memristors, and 
sets voltages applied to an input bar other than the input bar to which the one end of the selected memristor is connected and an output bar 30 / 34other than the output bar to which the different end of the selected memristor is connected to voltages producing a voltage difference smaller than             
                
                    
                        V
                    
                    
                        T
                        H
                    
                
                -
                d
                V
                 
            
        at both ends of … the non-selected memristor….

The art of memristor crossbar arrays for neural networks was well-developed before the effective filing date.  The following is a discussion of a representative sample of relevant prior art, each of which discloses at least a portion of the independent claim but does not disclose a training device that sets the voltages of the input and output bars of the crossbar such that they satisfy the claimed mathematical relationship:
	Bichler et al. (US 9396431) discloses a neural network implemented by a crossbar array in which a pulse amplitude of pre-synaptic and post-synaptic pulses is lower, in absolute value, is lower than a predetermined threshold and that twice the value of the voltage amplitude exceeds the threshold.  However, the thresholds are not such that the threshold plus a margin is less than the pulse amplitude and twice the difference between the threshold and the margin is greater than the pulse amplitude.
	Gokmen (US 10740671) discloses a convolutional neural network implemented using an array of resistive processing units (RPU) that is updated by transmitting voltage pulses corresponding to input data and error into the array.  While Gokmen details the process of training the RPU array, it appears not to disclose that the training involves setting the voltages to satisfy the claimed mathematical relationship.
	Seo et al. (US 9934463) discloses neuromorphic computational circuitry comprising a crossbar array that includes variable resistive units.  The system contains word line control units and bit line control units that provide outputs consisting of word line voltages and bit line voltages, respectively.  However, the claimed relationship between the input voltage and the output voltage is not disclosed.
	Hu et al., “Memristor Crossbar-Based Neuromorphic Computing System: A Case Study,” in 25.10 IEEE Transactions on Neural Networks and Learning Sys. 1864-78 (2014), discloses a memristor crossbar array that functions as an autoassociative memory and can be applied to brain-state-in-a-box neural networks.  The memristance of each memristor changes only if a voltage across the memristor exceeds a threshold.  However, the claimed relationship between the voltage drop between the input bar and the output bar and the threshold is not disclosed.
	None of the other prior art of record appears to disclose explicitly at least the aforementioned limitations of the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125